—In an action to recover damages for personal injuries, etc., the defendant Andron Construction Corporation appeals from so much of an order of the Supreme Court, Dutchess County (Bernhard, J.), dated December 2, 1997, as granted that branch of the cross motion of the third-party defendant Katonah Roofing, Inc., which was to dismiss the third-party complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
As the order appealed from does not contain a decretal paragraph granting or .denying that branch of the cross motion by the third-party defendant Katonah Roofing, Inc., seeking summary judgment dismissing the claims asserted against it by Andron Construction Corporation, that branch of the cross motion is still pending and undecided (see, Weitzenberg v Nassau County Dept. of Recreation & Parks, 249 AD2d 538; Katz v Katz, 68 AD2d 536). Accordingly, the appeal must be dismissed. Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.